FILED
                            NOT FOR PUBLICATION                             APR 13 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALICIA UNGER,                                    No. 09-55375

              Plaintiff - Appellant,             D.C. No. 2:08-cv-02139-SVW-CT

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES; CHIEF
RONALD J. BOYD; SGT. KEVIN
MCCLOSKEY,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted April 9, 2010 **
                                Pasadena, California

Before: D.W. NELSON and REINHARDT, Circuit Judges, and WHALEY, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
      Plaintiff Alicia Unger brought this action pursuant to 42 U.S.C. § 1983

alleging violations of her First and Fourth Amendment rights during an incident

that occurred after a press conference on August 3, 2007. She appeals the district

court’s decision granting summary judgment in favor of defendants Sergeant

Kevin McCloskey, Port Police Chief Ronald Boyd, and the City of Los Angeles on

her First Amendment claims. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      Because Unger has not presented any evidence from which a reasonable

fact-finder could infer that McCloskey acted with the intent to chill her speech, she

has not created a genuine issue of material fact as to whether his conduct violated

her rights under the First Amendment. See Mendocino Envtl. Ctr. v. Mendocino

County, 192 F.3d 1283, 1300-01 (9th Cir. 1999). Because Unger has not created a

genuine issue of material fact as to the existence of a constitutional violation, her

supervisory and municipal liability claims also fail. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690-91 (1978); Hansen v. Black, 885 F.2d 642, 646 (9th Cir.

1989). Accordingly, we affirm the grant of summary judgment in favor of the

defendants.

      AFFIRMED.